Simmons, C. J.

The question whether or not an injunction should be granted depending upon the meaning of ¡a written lease which was in its terms ambiguous, and 'the evidence offered pro and core to show wbait its real meaning was being conflicting, this court will not overrule the discretion of the trial judge in denying the injunction. While some of the evidence offered in -behalf of the prevailing party may not have been strictly relevant and legal, it eanno-t be definitely determined from the bill of exceptions whether the trial judge considered and acted upon the same or not. Jtidgment affirmed.